Exhibit 10.1
(LOGO) [c14532c1453201.gif]
Texas Association of Realtors®
COMMERCIAL LEASE EXPENSE REIMBURSEMENT ADDENDUM
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.
©Texas Association of REALTORS®, Inc. 2002
ADDENDUM TO THE COMMERCIAL LEASE BETWEEN THE UNDERSIGNED PARTIES CONCERNING THE
LEASED PREMISES AT 3301 Airport Freeway
In addition to rent stated in the lease, Tenant will pay Landlord the additional
rent described in this addendum. Tenant will pay the additional rent each month
at the time the base-monthly rent in the lease is due.

A.  
Method: The additional rent will be calculated under the following method:

þ   (1)  
Base-year expenses: Each month Tenant will pay Tenant’s pro rata share of the
projected monthly expenses for the Property that exceed the amount of the
monthly base-year expenses for:

  þ   (a)  
operating expenses.
    o   (b)  
the following expenses: o taxes, o insurance, o CAM, o roof and structural.

o   (2)  
Expense-stop: Each month Tenant will pay Tenant’s pro rata share of the
projected monthly expenses for the Property that exceed $                    
per square foot per year for:

  o   (a)  
operating expenses.
    o   (b)  
the following expenses: o taxes, o insurance, o CAM, o roof and structural.

o   (3)  
Net: Each month Tenant will pay Tenant’s pro rata share of the projected monthly
expenses for the Property for:

  o   (a)  
operating expenses (note that taxes, insurance, and CAM are included in
operating expenses);
    o   (b)  
taxes;
    o   (c)  
insurance;
    o   (d)  
CAM;
    o   (e)  
roof and structural;
    o   (f)  
                    .

o  
(4) Fixed Reimbursements: Each month Tenant will pay the stated amounts for the
Property for:

             
o
  (a)   operating expenses:
(note that taxes, insurance, and CAM are included in operating expenses);  
$                     per month;
o
  (b)   taxes:   $                     per month;
o
  (c)   insurance:   $                     per month;
o
  (d)   CAM:   $                     per month;
o
  (d)   roof and structural:   $                     per month;
o
  (e)                                           :   $                     per
month;

B.  
Definitions:

  (1)  
“Tenant’s pro rata share” is 13.9%.

  (2)  
“Base-year expenses” means the expenses checked under A(1) incurred by Landlord
for the calendar year 2011. “Monthly base-year expenses” means base-year
expenses divided by 12.

  (3)  
“Roof and structural expenses” means the cost to maintain, repair, and replace
the Property’s structural and common area components including the Property’s
foundation, load-bearing walls, roof and roof components (for example, roof
covering, deck, flashing, and skylights), and parking lot.

          (TAR-2103) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 1 of 2 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Expense Reimbursement Addendum concerning 3301 Airport Freeway

  (4)  
“Operating expenses” means all of Landlord’s expenses reasonably incurred to
maintain, repair, operate, secure, insure and own the Property. Operating
expenses do not include capital expenditures, interest, depreciation, tenant
improvements, and brokers’ fees. The following expenses are included in
operating expenses, but operating expenses are not limited to the following:

  (i)  
“CAM” means common area maintenance expenses which are the cost to own, operate,
repair, and maintain the common areas that are part of the Property and are
available for the common use of all tenants (for example, security, lighting,
painting, cleaning, decorations, utilities, trash removal, pest control,
promotional expenses, and other expenses reasonably related to the common
areas);

  (ii)  
“insurance” means Landlord’s costs to insure the leased premises and Property
including but not limited to insurance for casualty loss, general liability, and
reasonable rent loss; and

  (iii)  
“taxes” means the real property ad valorem taxes assessed against the leased
premises and Property inclusive of all general and special assessments and
surcharges.

C.  
Projected Monthly Expenses: This paragraph does not apply if Paragraph A(4)
applies. On or about December 31 of each calendar year Landlord will project the
applicable monthly expenses (those that Tenant is to pay under this addendum)
for the following calendar year and will notify Tenant of the projected
expenses. The projected expenses are based on Landlord’s estimates of such
expenses. The actual expenses may vary.

     
Notice: If Paragraph A(1), A(2), or A(3) applies: (i) the applicable projected
monthly expenses for the calendar year in which the above-referenced lease
commences is $4.65 per square foot; and (ii) the total rentable area of the
Property presently used by Landlord for calculating expense reimbursements is
                     square feet.

D.  
Reconciliation: This paragraph does not apply if Paragraph A(4) applies. Within
a reasonable time after the end of each calendar year, Landlord will notify
Tenant of the actual costs of the applicable expenses (those that Tenant is to
pay under this addendum) for the previous year. If the actual costs of the
applicable expenses exceed the amounts paid or owed by Tenant for the previous
year, Tenant must pay the deficient amount to Landlord within 30 days after
Landlord notifies Tenant of the deficient amount. If the actual costs of the
applicable expenses are less than the amounts paid by Tenant for the previous
year, Landlord will refund the excess to Tenant or will credit the excess to
Tenant’s next rent payment. Tenant may audit or examine those items in
Landlord’s records that relate to Tenant’s obligations under this addendum.
Landlord will promptly refund to Tenant any overpayment revealed by an audit or
examination. If the audit or examination reveals an error of more than 5% over
the amounts Landlord collected in a calendar year from Tenant under this
addendum, Landlord will pay the reasonable cost of the audit or examination.
Landlord may not seek a deficiency from Tenant under this paragraph if Landlord
fails to timely provide the required notice.

E.  
Special Provisions:

The items of operating expenses which are reasonably subject to the control of
landlord shall be deemed not to increase more than four percent (4%) per
calender year (determined on a cumulative and compounding basis) for each
calender year from and after January 1, 2012. The only items of operating
expenses which are not reasonably subject to the control of landlord are
insurance and taxes. In all events, the Landlord will notify Tenant of the
actual costs of the applicable expenses for the previous year within 90 days of
the end of the applicable year.

                          Chow Family, LLC       Officeware Corporation        
  Landlord       Tenant
 
                       
By
  /s/ Doris Chow   3/16/2011       By   /s/ Deborah A. Bastian   3/17/2011
 
               
 
      Date               Date
 
                                  Landlord       Tenant  
By
              By        
 
               
 
      Date               Date

      (TAR-2103) 6-7-02
Produced by Realty One Software, P.O. Box 2489, Amarillo, TX 79105,
(806) 342-0217   Page 2 of 2

 

 



--------------------------------------------------------------------------------



 



(LOGO) [c14532c1453201.gif]
Texas Association of Realtors®
COMMERCIAL LANDLORD’S RULES AND REGULATIONS
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.
©Texas Association of REALTORS®, Inc. 2002
REGARDING THE COMMERCIAL LEASE CONCERNING THE LEASED PREMISES AT 3301 Airport
Freeway
NOTICE: These rules and regulations are adopted to maintain and enhance the
safety and appearance of the Property. From time to time Landlord, at its
discretion, may amend these rules and regulations for the purposes for which
they were adopted. Under the above-referenced lease, Tenant agrees to comply
with these rules and regulations as they may be amended. Exceptions or waivers
must be authorized by Landlord in writing. “Property” means the building or
complex in which the leased premises are located, inclusive of any common areas,
drives, parking areas, and walks.

A.  
Goods, merchandise, equipment, or any personal property may not be stored on the
Property, except for inventory within the leased premises necessary for Tenant’s
normal business operations.
  B.  
Food is not permitted on the Property except for a small amount of food for
Tenant’s personal consumption.
  C.  
Other than those provided by Landlord or specifically authorized by Landlord, no
vending machines are permitted on the Property.
  D.  
The Property may not be used for lodging or sleeping quarters in any manner.
  E.  
No animals may be brought or kept on the Property.
  F.  
No obstruction or interference that impedes use of the common areas, walks,
drives, loading areas, parking areas, corridors, hallways, vestibules, and
stairs is permitted on the Property.
  G.  
Persons parking on the Property must comply with all posted signs and directions
regulating the parking areas.
  H.  
No flammable, toxic, noxious, or hazardous materials may be kept on the Property
except for over-the- counter cleaning materials kept in enclosed storage closets
or cabinets.
  I.  
Tenants moving in or out of the Property must use only the service entrances and
service elevators during the move. All moves must be made at times that do not
cause inconvenience in the normal use of the Property.
  J.  
Deliveries and shipping of goods and merchandise in or out of the Property must
be made only through the service entrances, service elevators, loading docks, or
other designated shipping and receiving areas. Shipments and deliveries must be
made at times that do not cause inconvenience to tenants or patrons on the
Property.
  K.  
Leased premises must be kept clean and free of debris. Trash must be deposited
into appropriate receptacles.

      (TAR-2108) 6-7-02   Page 1 of 2 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Landlord’s Rules and Regulations concerning 3301 Airport Freeway

L.  
Repair requests must be submitted to Landlord in writing in compliance with the
lease.
  M.  
No modification to the Property and leased premises may be made unless
authorized by Landlord, in writing, or permitted by the lease.
  N.  
No illegal or offensive activity is permitted on the Property nor is any
activity that constitutes a nuisance or interferes with the rights of other
tenants.
  O.  
Unless specifically authorized by Landlord, no solicitation or business
operations are permitted in the common areas.
  P.  
Other:

         
Receipt acknowledged by:
  /s/ Deborah A. Bastian   (Tenant)
 
       

on 3/17/2011 (Date)

      (TAR-2108) 6-7-02   Page 2 of 2 Produced by Realty One Software, P.O. Box
2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



(LOGO) [c14532c1453201.gif]
Texas Association of Realtors®
COMMERCIAL LEASE
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.
©Texas Association of REALTORS®, Inc. 2002
Table of Contents

                  No.   Paragraph Description   Pg.          
 
          1.    
Parties
    2     2.    
Leased Premises
    2     3.    
Term
    2          
A. Term
               
B. Delay of Occupancy
          4.    
Rent and Expenses
    3          
A. Base Monthly Rent
               
B. First Full Month’s Rent
               
C. Prorated Rent
               
D. Additional Rent
               
E. Place of Payment
               
F. Method of Payment
               
G. Late Charges
               
H. Returned Checks
          5.    
Security Deposit
    4     6.    
Taxes
    4     7.    
Utilities
    4     8.    
Insurance
    5     9.    
Use and Hours
    6     10.    
Legal Compliance
    6     11.    
Signs
    7     12.    
Access By Landlord
    7     13.    
Move-In Condition
    7     14.    
Move-Out Condition
    7     15.    
Maintenance and Repairs
    8          
A. Cleaning
               
B. Conditions Caused by a Party
               
C. Repair & Maintenance Responsibility
               
D. Repair Persons
               
E. HVAC Service Contract
               
F. Common Areas
               
G. Notice of Repairs
               
H. Failure to Repair
          16.    
Alterations
    9     17.    
Liens
    9     18.    
Liability
    10     19.    
Indemnity
    10     20.    
Default
    10     21.    
Abandonment, Interruption of Utilities, Removal of Property & Lockout
    10     22.    
Holdover
    11     23.    
Landlord’s Lien & Security Interest
    11     24.    
Assignment and Subletting
    11     25.    
Relocation
    11     26.    
Subordination
    11     27.    
Estoppel Certificates
    12     28.    
Casualty Loss
    12     29.    
Condemnation
    12     30.    
Attorney’s Fees
    12     31.    
Representations
    13     32.    
Brokers
    13     33.    
Addenda
    13     34.    
Notices
    14     35.    
Special Provisions
    14     36.    
Agreement of the Parties
    14  

ADDENDA & EXHIBITS (check all that apply)

      þ  
Exhibit Commercial Lease Rider
o  
Exhibit                                         
o  
Commercial Lease Addendum for Broker’s Fee
þ  
Commercial Lease Expense Reimbursement Addendum
o  
Commercial Lease Addendum for Extension Option
o  
Commercial Lease Addendum for Percentage Rent
o  
Commercial Lease Parking Addendum
þ  
Commercial Landlord’s Rules and Regulations
o  
Commercial Lease Guaranty
o  
Commercial Lease Right of First Refusal Addendum
o  
Commercial Lease Addendum for Optional Space
o  
Commercial Leasehold Construction Addendum
o  
                                                                      
          
o  
                                                                      
          

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 1 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



(LOGO) [c14532c1453201.gif]

Texas Association of Realtors®
COMMERCIAL LEASE

USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.
©Texas Association of REALTORS®, Inc. 2002

1.  
PARTIES: The parties to this lease are:

         
Tenant:
  Officeware Corporation    
 
       
 
    ; and
 
       
 
       
Landlord:
  Chow Family, LLC ; and
 
       
 
    .  
 
       

2.  
LEASED PREMISES:

  A.  
Landlord leases to Tenant the following described real property, known as the
“leased premises,” along with all its improvements (Check only one box):

  þ   (1)  
Multiple-Tenant Property: Suite or Unit Number 200 containing approximately
9,883 square feet of rentable area in 3301 Airport Freeway (building name) at
3301 Airport Freeway (address) in Bedford (city), Tarrant (county), Texas, which
is legally described on attached Exhibit
                                         or as follows: Bedford Forum Addition
Blk 3R Lot 2.
    o   (2)  
Single-Tenant Property: The real property at:
                                                               
                  (address) in                                          (city),
                                          (county), Texas, which is legally
described on attached Exhibit                                           or as
follows:                                                         
                                                                           
                                                                           
                                     
                                                                                                                                                .

B.  
If Paragraph 2A(1) applies:

  (1)  
“Property” means the building or complex in which the leased premises are
located, inclusive of any common areas, drives, parking areas, and walks; and
    (2)  
the parties agree that the rentable area of the leased premises may not equal
the actual or useable area within the leased premises and may include an
allocation of common areas in the Property.

3.  
TERM:

  A.  
Term: The term of this lease is 66 months and N/A days, commencing on:

May 1, 2011 (Commencement Date) and ending on
October 31, 2016 (Expiration Date).

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 2 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

  B.  
Delay of Occupancy: If Tenant is unable to occupy the leased premises on the
Commencement Date because of construction on the leased premises to be completed
by Landlord that is not substantially complete or a prior tenant’s holding over
of the leased premises, Landlord will not be liable to Tenant for such delay and
this lease will remain enforceable. In the event of such a delay, the
Commencement Date will automatically be extended to the date Tenant is able to
occupy the Property and the Expiration Date will also be extended by a like
number of days, so that the length of this lease remains unchanged. If Tenant is
unable to occupy the leased premises after the 90th day after the Commencement
Date because of construction on the leased premises to be completed by Landlord
that is not substantially complete or a prior tenant’s holding over of the
leased premises, Tenant may terminate this lease by giving written notice to
Landlord before the leased premises become available to be occupied by Tenant
and Landlord will refund to Tenant any amounts paid to Landlord by Tenant. This
Paragraph 3B does not apply to any delay in occupancy caused by cleaning or
repairs.

  C.  
Unless the parties agree otherwise, Tenant is responsible for obtaining a
certificate of occupancy for the leased premises if required by a governmental
body.

4.  
RENT AND EXPENSES:

  A.  
Base Monthly Rent: On or before the first day of each month during this lease,
Tenant will pay Landlord base monthly rent as described on attached Exhibit
 _____  or as follows:

         
from 5/1/2011 to 6/30/2011:
  $ 00.00  
from 7/1/2011 to 4/30/2013:
  $ 7,412.25  
from 5/1/2013 to 4/30/2014:
  $ 7,824.04  
from 5/1/2014 to 4/30/2015:
  $ 8,235.83  
from 5/1/2015 to 10/31/2016:
  $ 8,647.63  

  B.  
First Full Month’s Rent: The first full base monthly rent is due on or before
Lease Execution.
 

  C.  
Prorated Rent: If the Commencement Date is on a day other than the first day of
a month, Tenant will pay Landlord as prorated rent, an amount equal to the base
monthly rent multiplied by the following fraction: the number of days from the
Commencement Date to the first day of the following month divided by the number
of days in the month in which this lease commences. The prorated rent is due on
or before the Commencement Date.

  D.  
Additional Rent: In addition to the base monthly rent and prorated rent, Tenant
will pay Landlord all other amounts, as provided by the attached (Check all that
apply.):

  þ   (1)  
Commercial Expense Reimbursement Addendum
    o   (2)  
Commercial Percentage Rent Addendum
    o   (3)  
Commercial Parking Addendum
    þ   (4)  
 

All amounts payable under the applicable addenda are deemed to be “rent” for the
purposes of this lease.

  E.  
Place of Payment: Tenant will remit all amounts due Landlord under this lease to
the following person at the place stated or to such other person or place as
Landlord may later designate in writing:

     
Name:
  Chow Family, LLC c/o Sunwest Real Estate Group
Address:
  P. O. Box 803289
 
  Dallas, TX 75380

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 3 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

  F.  
Method of Payment: Tenant must pay all rent timely without demand, deduction, or
offset, except as permitted by law or this lease. If Tenant fails to timely pay
any amounts due under this lease or if any check of Tenant is returned to
Landlord by the institution on which it was drawn, Landlord after providing
written notice to Tenant may require Tenant to pay subsequent amounts that
become due under this lease in certified funds. This paragraph does not limit
Landlord from seeking other remedies under this Lease for Tenant’s failure to
make timely payments with good funds.

  G.  
Late Charges: If Landlord does not actually receive a rent payment at the
designated place of payment within 5 days after the date it is due, Tenant will
pay Landlord a late charge equal to 5% of the amount due. In this paragraph, the
mailbox is not the agent for receipt for Landlord. The late charge is a cost
associated with the collection of rent and Landlord’s acceptance of a late
charge does not waive Landlord’s right to exercise remedies under Paragraph 20.

  H.  
Returned Checks: Tenant will pay $25.00 (not to exceed $25) for each check
Tenant tenders to Landlord which is returned by the institution on which it is
drawn for any reason, plus any late charges until Landlord receives payment.

5.  
SECURITY DEPOSIT:

  A.  
Upon execution of this lease, Tenant will pay $8,647.63 to Landlord as a
security deposit.

  B.  
Landlord may apply the security deposit to any amounts owed by Tenant under this
lease. If Landlord applies any part of the security deposit during any time this
lease is in effect to amounts owed by Tenant, Tenant must, within 10 days after
receipt of notice from Landlord, restore the security deposit to the amount
stated.

  C.  
After Tenant surrenders the leased premises to Landlord and provides Landlord
written notice of Tenant’s forwarding address, Landlord will, not later than the
time required by §93.005, Texas Property Code, refund the security deposit less
any amounts applied toward amounts owed by Tenant or other charges authorized by
this lease. The parties agree that Landlord acts in good faith if Landlord
accounts for the security deposit within the time stated.

6.  
TAXES: Unless otherwise agreed by the parties, Landlord will pay all real
property ad valorem taxes assessed against the leased premises.
  7.  
UTILITIES:

  A.  
The party designated below will pay for the following utility charges to the
leased premises and any connection charges for the utilities. (Check all that
apply.)

                              N/A     Landlord     Tenant  
(1) Water
  o   o   o
(2) Sewer
  o   o   o
(3) Electric
  o   o   o
(4) Gas
  o   o   o
(5) Telephone
  o   o   o
(6) Trash
  o   þ   o
(7) Cable
  o   o   o
(8)                                         
  o   o   o
(9) All other utilities
  o   o   o

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 4 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

  B.  
The party responsible for the charges under Paragraph 7A will pay the charges
directly to the utility service provider. The responsible party may select the
utility service provider except that if Tenant selects the provider any access
or alterations to the Property or leased premises necessary for the utilities
may be made only with Landlord’s prior consent, which Landlord will not
unreasonably withhold. If Landlord incurs any liability for utility or
connection charges for which Tenant is responsible to pay and Landlord pays such
amount, Tenant will immediately upon written notice from Landlord reimburse
Landlord such amount.

  C.  
Notice: Tenant should determine if all necessary utilities are available to the
leased premises and are adequate for Tenant’s intended use.

  D.  
After-Hours HVAC Charges: “HVAC services” means the utility expenses to heat and
cool the leased premises. (Check one box only.)

  o  
(1) Landlord is obligated to provide the HVAC services to the leased premises
only during the Property’s operating hours specified under Paragraph 9C.

  þ  
(2) Landlord will provide the HVAC services to the leased premises during the
operating hours specified under Paragraph 9C for no additional charge and will,
at Tenant’s request, provide HVAC services to the leased premises during other
hours for an additional charge of $75.00 per hour. Tenant will pay Landlord the
charges under this paragraph immediately upon receipt of Landlord’s invoice.
Hourly charges are charged on a half-hour basis. Any partial hour will be
rounded up to the next half hour. Tenant will comply with Landlord’s procedures
to make a request to provide the additional HVAC services under this paragraph.
    o  
(3) Tenant will pay for the HVAC services under this lease.

8.  
INSURANCE:

  A.  
During all times this lease is in effect, Tenant must, at Tenant’s expense,
maintain in full force and effect from an insurer authorized to operate in
Texas:

  (1)  
public liability insurance in an amount not less than $1,000,000.00 on an
occurrence basis naming Landlord as an additional insured; and
    (2)  
personal property damage insurance for Tenant’s business operations and contents
on the leased premises in an amount sufficient to replace such contents after a
casualty loss.

  B.  
Before the Commencement Date, Tenant must provide Landlord with a copy of the
insurance certificates evidencing the required coverage. If the insurance
coverage changes in any manner or degree at any time this lease is in effect,
Tenant must, not later than 10 days after the change, provide Landlord a copy of
an insurance certificate evidencing the change.

  C.  
If Tenant fails to maintain the required insurance in full force and effect at
all times this lease is in effect, Landlord may:

  (1)  
purchase insurance that will provide Landlord the same coverage as the required
insurance and Tenant must immediately reimburse Landlord for such expense; or
    (2)  
exercise Landlord’s remedies under Paragraph 20.

  D.  
Unless the parties agree otherwise, Landlord will, at Landlord’s expense,
maintain in full force and effect insurance for fire and extended coverage in an
amount to cover the reasonable replacement cost of the improvements of the
Property and public liability insurance in an amount that Landlord determines
reasonable and appropriate.

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 5 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

  E.  
If there is an increase in Landlord’s insurance premiums for the leased premises
or Property or its contents that is caused by Tenant, Tenant’s use of the leased
premises, or any improvements made by or for Tenant, Tenant will, for each year
this lease is in effect, pay Landlord the increase immediately after Landlord
notifies Tenant of the increase. Any charge to Tenant under this Paragraph 8D
will be equal to the actual amount of the increase in Landlord’s insurance
premium.

9.  
USE AND HOURS:

  A.  
Tenant may use the leased premises for the following purpose and no other:
General Office use, data storage, including without limitation operation of data
servers, customer service call handling and other uses incidental or related to
such uses.

  B.  
Unless otherwise specified in this lease, Tenant will operate and conduct its
business in the leased premises during business hours that are typical of the
industry in which Tenant represents it operates.

  C.  
The Property maintains operating hours of (specify hours, days of week, and if
inclusive or exclusive of weekends and holidays): 7 a.m — 7 p.m Monday thru
Friday Saturday 8 a.m — 1 p.m; provided that the supplemental A/C unit for the
data room may run 24 hours a day.

10.  
LEGAL COMPLIANCE:

  A.  
Tenant may not use or permit any part of the leased premises to be used for:

  (1)  
any activity which is a nuisance or is offensive, noisy, or dangerous;
    (2)  
any activity that interferes with any other tenant’s normal business operations
or Landlord’s management of the Property;
    (3)  
any activity that violates any applicable law, regulation, zoning ordinance,
restrictive covenant, governmental order, owners’ association rules, tenants’
association rules, Landlord’s rules or regulations, or this lease;
    (4)  
any hazardous activity that would require any insurance premium on the Property
or leased premises to increase or that would void any such insurance;
    (5)  
any activity that violates any applicable federal, state, or local law,
including but not limited to those laws related to air quality, water quality,
hazardous materials, wastewater, waste disposal, air emissions, or other
environmental matters;
    (6)  
the permanent or temporary storage of any hazardous material; or

  (7)  
 
       
 
       
 
       
 
       
 

  B.  
“Hazardous material” means any pollutant, toxic substance, hazardous waste,
hazardous material, hazardous substance, solvent, or oil as defined by any
federal, state, or local environmental law, regulation, ordinance, or rule
existing as of the date of this lease or later enacted.

  C.  
Landlord does not represent or warrant that the leased premises or Property
conform to applicable restrictions, zoning ordinances, setback lines, parking
requirements, impervious ground cover ratio requirements, and other matters that
may relate to Tenant’s intended use. Tenant must satisfy itself that the leased
premises may be used as Tenant intends by independently investigating all
matters related to the use of the leased premises or Property. Tenant agrees
that it is not relying on any warranty or representation made by Landlord,
Landlord’s agent, or any broker concerning the use of the leased premises or
Property.

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 6 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

11.  
SIGNS:

  A.  
Tenant may not post or paint any signs at, on, or about the leased premises or
Property without Landlord’s written consent. Landlord may remove any
unauthorized sign, and Tenant will promptly reimburse Landlord for its cost to
remove any unauthorized sign.

  B.  
Any authorized sign must comply with all laws, restrictions, zoning ordinances,
and any governmental order relating to signs on the leased premises or Property.
Landlord may temporarily remove any authorized sign to complete repairs or
alterations to the leased premises or the Property.

  C.  
By providing written notice to Tenant before this lease ends, Landlord may
require Tenant, upon move-out and at Tenant’s expense, to remove, without damage
to the Property or leased premises, any or all signs that were placed on the
Property or leased premises by or at the request of Tenant. Any signs that
Landlord does not require Tenant to remove and that are fixtures, become the
property of the Landlord and must be surrendered to Landlord at the time this
lease ends.

12.  
ACCESS BY LANDLORD:

  A.  
During Tenant’s normal business hours Landlord may enter the leased premises for
any reasonable purpose, including but not limited to purposes for repairs,
maintenance, alterations, and showing the leased premises to prospective tenants
or purchasers. Landlord may access the leased premises after Tenant’s normal
business hours if: (1) entry is made with Tenant’s permission; or (2) entry is
necessary to complete emergency repairs. Landlord will not unreasonably
interfere with Tenant’s business operations when accessing the leased premises.

  B.  
During the last 30 days of this lease, Landlord may place a “For Lease” or
similarly worded sign in the leased premises.

13.  
MOVE-IN CONDITION: Tenant has inspected the leased premises and accepts it in
its present (as-is) condition unless expressly noted otherwise in this lease.
Landlord and any agent have made no express or implied warranties as to the
condition or permitted use of the leased premises or Property.
  14.  
MOVE-OUT CONDITION AND FORFEITURE OF TENANT’S PERSONAL PROPERTY:

  A.  
At the time this lease ends, Tenant will surrender the leased premises in the
same condition as when received, except for normal wear and tear. Tenant will
leave the leased premises in a clean condition free of all trash, debris,
personal property, hazardous materials, and environmental contaminants.

  B.  
If Tenant leaves any personal property in the leased premises after Tenant
surrenders possession of the leased premises, Landlord may: (1) require Tenant,
at Tenant’s expense, to remove the personal property by providing written notice
to Tenant; or (2) retain such personal property as forfeited property to
Landlord.

  C.  
“Surrender” means vacating the leased premises and returning all keys and access
devices to Landlord. “Normal wear and tear” means deterioration that occurs
without negligence, carelessness, accident, or abuse.

  D.  
By providing written notice to Tenant before this lease ends, Landlord may
require Tenant, upon move-out and at Tenant’s expense, to remove, without damage
to the Property or leased premises, any or all fixtures that were placed on the
Property or leased premises by or at the request of Tenant. Any fixtures that
Landlord does not require Tenant to remove become the property of the Landlord
and must be surrendered to Landlord at the time this lease ends.

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 7 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

15.  
MAINTENANCE AND REPAIRS:

  A.  
Cleaning: Tenant must keep the leased premises clean and sanitary and promptly
dispose of all garbage in appropriate receptacles. þ Landlord o Tenant will
provide, at its expense, janitorial services to the leased premises that are
customary and ordinary for the Property type.

  B.  
Repairs of Conditions Caused by a Party: Each party must promptly repair a
condition in need of repair that is caused, either intentionally or negligently,
by that party or that party’s guests, patrons, invitees, contractors or
permitted subtenants.

  C.  
Repair and Maintenance Responsibility: Except as provided by Paragraph 15B, the
party designated below, at its expense, is responsible to maintain and repair
the following specified items in the leased premises. The specified items must
be maintained in clean and good operable condition. If a governmental regulation
or order requires a modification to any of the specified items, the party
designated to maintain the item must complete and pay the expense of the
modification. The specified items include and relate only to real property in
the leased premises. Tenant is responsible for the repair and maintenance of its
personal property. (Check all that apply.)

                              N/A     Landlord     Tenant  
(1) Foundation, exterior walls, roof, and other structural components
  o   þ   o
(2) Glass and windows
  o   þ   o
(3) Fire protection equipment and fire sprinkler systems
  o   þ   o
(4) Exterior & overhead doors, including closure devices, molding, locks, and
hardware
  o   þ   o
(5) Grounds maintenance, including landscaping and ground sprinklers
  o   þ   o
(6) Interior doors, including closure devices, frames, molding, locks, and
hardware
  o   þ   o
(7) Parking areas and walks
  o   þ   o
(8) Plumbing systems, drainage systems, electrical systems, ballast and lamp
replacement, and mechanical systems, except those specifically designated
otherwise
  o   þ   o
(9) Heating Ventilation and Air Conditioning (HVAC) systems
  o   þ   o
(10) Signs and lighting:
  o   þ   o
(a) Pylon
  o   þ   o
(b) Facia
  o   þ   o
(c) Monument
  o   þ   o
(d) Door/Suite
  o   þ   o
(11) Extermination and pest control, excluding wood-destroying insects
  o   þ   o
(12) Storage yards and storage buildings
  o   þ   o
(13) Wood-destroying insect treatment and repairs
  o   þ   o
(14) Cranes and related systems
  o   þ   o
(15) FilesAnywhere Building Signage
  o   o   þ
(16) N/A
  þ   o   o
(17) All other items and systems.
  o   þ   o

  D.  
Repair Persons: Repairs must be completed by trained, qualified, and insured
repair persons.

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 8 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

  E.  
HVAC Service Contract: If Tenant maintains the HVAC system under Paragraph
15C(9), Tenant o is þ is not required to maintain, at its expense, a regularly
scheduled maintenance and service contract for the HVAC system. The maintenance
and service contract must be purchased from a HVAC maintenance company that
regularly provides such contracts to similar properties. If Tenant fails to
maintain a required HVAC maintenance and service contract in effect at all times
during this lease, Landlord may do so and charge Tenant the expense of such a
maintenance and service contract or exercise Landlord’s remedies under
Paragraph 20.

  F.  
Common Areas: Landlord will maintain any common areas in the Property in a
manner as Landlord determines to be in the best interest of the Property.
Landlord will maintain any elevator and signs in the common area. Landlord may
change the size, dimension, and location of any common areas, provided that such
change does not materially impair Tenant’s use and access to the leased
premises. Tenant has the non-exclusive license to use the common areas in
compliance with Landlord’s rules and restrictions. Tenant may not solicit any
business in the common areas or interfere with any other person’s right to use
the common areas. This paragraph does not apply if Paragraph 2A(2) applies.

  G.  
Notice of Repairs: Tenant must promptly notify Landlord of any item that is in
need of repair and that is Landlord’s responsibility to repair. All requests for
repairs to Landlord must be in writing.

  H.  
Failure to Repair: Landlord must make a repair for which Landlord is responsible
within a reasonable period of time after Tenant provides Landlord written notice
of the needed repair. If Tenant fails to repair or maintain an item for which
Tenant is responsible within 10 days after Landlord provides Tenant written
notice of the needed repair or maintenance, Landlord may: (1) repair or maintain
the item, without liability for any damage or loss to Tenant, and Tenant must
immediately reimburse Landlord for the cost to repair or maintain; or
(2) exercise Landlord’s remedies under Paragraph 20.

16.  
ALTERATIONS:

  A.  
Tenant may not alter, improve, or add to the Property or the leased premises
without Landlord’s written consent. Landlord will not unreasonably withhold
consent for the Tenant to make reasonable non-structural alterations,
modifications, or improvements to the leased premises.

  B.  
Tenant may not alter any locks or any security devices on the Property or the
leased premises without Landlord’s consent. If Landlord authorizes the changing,
addition, or rekeying of any locks or other security devices, Tenant must
immediately deliver the new keys and access devices to Landlord.

  C.  
If a governmental order requires alteration or modification to the leased
premises, the party obligated to maintain and repair the item to be modified or
altered as designated in Paragraph 15 will, at its expense, modify or alter the
item in compliance with the order.

  D.  
Any alterations, improvements, fixtures or additions to the Property or leased
premises installed by either party during the term of this lease will become
Landlord’s property and must be surrendered to Landlord at the time this lease
ends, except for those fixtures Landlord requires Tenant to remove under
Paragraph 11 or 14 or if the parties agree otherwise in writing.

17.  
LIENS: Tenant may not do anything that will cause the title of the Property or
leased premises to be encumbered in any way. If Tenant causes a lien to be filed
against the Property or leased premises, Tenant will within 20 days after
receipt of Landlord’s demand: (1) pay the lien and have the lien released of
record; or (2) take action to discharge the lien. Tenant will provide Landlord a
copy of any release Tenant obtains pursuant to this paragraph.

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 9 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



 
Commercial Lease concerning: 3301 Airport Freeway

18.  
LIABILITY: To the extent permitted by law, Landlord is NOT responsible to Tenant
or Tenant’s employees, patrons, guests, or invitees for any damages, injuries,
or losses to person or property caused by:

  A.  
an act, omission, or neglect of: Tenant; Tenant’s agent; Tenant’s guest;
Tenant’s employees; Tenant’s patrons; Tenant’s invitees; or any other tenant on
the Property;

  B.  
fire, flood, water leaks, ice, snow, hail, winds, explosion, smoke, riot,
strike, interruption of utilities, theft, burglary, robbery, assault, vandalism,
other persons, environmental contaminants, or other occurrences or casualty
losses.

19.  
INDEMNITY: Each party will indemnify and hold the other party harmless from any
property damage, personal injury, suits, actions, liabilities, damages, cost of
repairs or service to the leased premises or Property, or any other loss caused,
negligently or otherwise, by that party or that party’s employees, patrons,
guests, or invitees.

20.  
DEFAULT:

  A.  
If Landlord fails to comply with this lease within 30 days after Tenant notifies
Landlord of Landlord’s failure to comply, Landlord will be in default and Tenant
may seek any remedy provided by law. If, however, Landlord’s non-compliance
reasonably requires more than 30 days to cure, Landlord will not be in default
if the cure is commenced within the 30-day period and is diligently pursued.

  B.  
If Landlord does not actually receive at the place designated for payment any
rent due under this lease within 5 days after it is due, Tenant will be in
default. If Tenant fails to comply with this lease for any other reason within
10 days after Landlord notifies Tenant of its failure to comply, Tenant will be
in default.

  C.  
If Tenant is in default, Landlord may: (i) terminate Tenant’s right to occupy
the leased premises by providing Tenant with at least 3 days written notice; and
(ii) accelerate all rents which are payable during the remainder of this lease
or any renewal period without notice or demand. Landlord will attempt to
mitigate any damage or loss caused by Tenant’s breach by using commercially
reasonable means. If Tenant is in default, Tenant will be liable for:

  (1)  
any lost rent;
    (2)  
Landlord’s cost of reletting the leased premises, including brokerage fees,
advertising fees, and other fees necessary to relet the leased premises;
    (3)  
repairs to the leased premises for use beyond normal wear and tear;
    (4)  
all Landlord’s costs associated with eviction of Tenant, such as attorney’s
fees, court costs, and prejudgment interest;
    (5)  
all Landlord’s costs associated with collection of rent such as collection fees,
late charges, and returned check charges;
    (6)  
cost of removing any of Tenant’s equipment or fixtures left on the leased
premises or Property;
    (7)  
cost to remove any trash, debris, personal property, hazardous materials, or
environmental contaminants left by Tenant or Tenant’s employees, patrons,
guests, or invitees in the leased premises or Property;
    (9)  
cost to replace any unreturned keys or access devices to the leased premises,
parking areas, or Property;
    (10)  
any other recovery to which Landlord may be entitled under this lease or under
law.

21.  
ABANDONMENT, INTERRUPTION OF UTILTIES, REMOVAL OF PROPERTY, AND LOCKOUT:
Chapter 93 of the Texas Property Code governs the rights and obligations of the
parties with regard to: (a) abandonment of the leased premises; (b) interruption
of utilities; (c) removal of Tenant’s property; and (d) “lock-out” of Tenant.

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 10 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

22.  
HOLDOVER: If Tenant fails to vacate the leased premises at the time this lease
ends, Tenant will become a tenant-at-will and must vacate the leased premises
immediately upon receipt of demand from Landlord. No holding over by Tenant,
with or without the consent of Landlord, will extend this lease. Tenant will
indemnify Landlord and any prospective tenants for any and all damages caused by
the holdover. Rent for any holdover period will be 2 times the base monthly rent
plus any additional rent calculated on a daily basis and will be immediately due
and payable daily without notice or demand.

23.  
LANDLORD’S LIEN AND SECURITY INTEREST: To secure Tenant’s performance under this
lease, Tenant grants to Landlord a lien and security interest against all of
Tenant’s nonexempt personal property that is in the leased premises or Property.
This lease is a security agreement for the purposes of the Uniform Commercial
Code. Landlord may file a copy of this lease as a financing statement.

24.  
ASSIGNMENT AND SUBLETTING: Landlord may assign this lease to any subsequent
owner of the Property. Tenant may not assign this lease or sublet any part of
the leased premises without Landlord’s written consent. An assignment of this
lease or subletting of the leased premises without Landlord’s written consent is
voidable by Landlord. If Tenant assigns this lease or sublets any part of the
leased premises, Tenant will remain liable for all of Tenant’s obligations under
this lease regardless if the assignment or sublease is made with or without the
consent of Landlord.

25.  
RELOCATION:

         
o
  A.  
By providing Tenant with not less than 90 days advanced written notice, Landlord
may require Tenant to relocate to another location in the Property, provided
that the other location is equal in size or larger than the leased premises then
occupied by Tenant and contains similar leasehold improvements. Landlord will
pay Tenant’s reasonable out-of-pocket moving expenses for moving to the other
location. “Moving expenses” means reasonable expenses payable to professional
movers, utility companies for connection and disconnection fees, wiring
companies for connecting and disconnecting Tenant’s office equipment required by
the relocation, and printing companies for reprinting Tenant’s stationary and
business cards. A relocation of Tenant will not change or affect any other
provision of this lease that is then in effect, including rent and reimbursement
amounts, except that the description of the suite or unit number will
automatically be amended.
 
       
þ
  B.   Landlord may not require Tenant to relocate to another location in the
Property without Tenant’s prior consent.

26.  
SUBORDINATION:

  A.  
This lease and Tenant’s leasehold interest are and will be subject, subordinate,
and inferior to:

  (1)  
any lien, encumbrance, or ground lease now or hereafter placed on the leased
premises or the Property that Landlord authorizes;
    (2)  
all advances made under any such lien, encumbrance, or ground lease;
    (3)  
the interest payable on any such lien or encumbrance;
    (4)  
any and all renewals and extensions of any such lien, encumbrance, or ground
lease;
    (5)  
any restrictive covenant affecting the leased premises or the Property; and
    (6)  
the rights of any owners’ association affecting the leased premises or Property.

  B.  
Tenant must, on demand, execute a subordination, attornment, and non-disturbance
agreement that Landlord may request that Tenant execute, provided that such
agreement is made on the condition that this lease and Tenant’s rights under
this lease are recognized by the lien-holder.

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 11 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

27.  
ESTOPPEL CERTIFICATES: Within 10 days after receipt of a written request from
Landlord, Tenant will execute and deliver to Landlord an estoppel certificate
that identifies:

  A.  
any breach of the lease;
    B.  
the then current rent payment and rent schedule;
    C.  
the date the next rent payment is due;
    D.  
any advance rent payments;
    E.  
the amount of the security deposit;
    F.  
any claims for any offsets;
    G.  
the then current term of the lease;
    H.  
any renewal options;
    I.  
Tenant’s possession and acceptance of the leased premises and improvements;
    J.  
any ownership interest by Tenant; and
    K.  
any other information reasonably requested in the certificate.

28.  
CASUALTY LOSS:

  A.  
Tenant must immediately notify Landlord of any casualty loss in the leased
premises. Within 20 days after receipt of Tenant’s notice of a casualty loss,
Landlord will notify Tenant if the leased premises are less than or more than
50% unusable, on a per square foot basis, and if Landlord can substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty loss.

  B.  
If the leased premises are less than 50% unusable and Landlord can substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty, Landlord will restore the leased premises to substantially the
same condition as before the casualty. If Landlord fails to substantially
restore within the time required, Tenant may terminate this lease.

  C.  
If the leased premises are more than 50% unusable and Landlord can substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty, Landlord may: (1) terminate this lease; or (2) restore the leased
premises to substantially the same condition as before the casualty. If Landlord
chooses to restore and does not substantially restore the leased premises within
the time required, Tenant may terminate this lease.

  D.  
If Landlord notifies Tenant that Landlord cannot substantially restore the
leased premises within 120 days after Tenant notifies Landlord of the casualty
loss, Landlord may: (1) choose not to restore and terminate this lease; or
(2) choose to restore, notify Tenant of the estimated time to restore, and give
Tenant the option to terminate this lease by notifying Landlord within 10 days.

  E.  
If this lease does not terminate because of a casualty loss, rent will be
reduced from the date Tenant notifies Landlord of the casualty loss to the date
the leased premises are substantially restored by an amount proportionate to the
extent the leased premises are unusable.

29.  
CONDEMNATION: If after a condemnation or purchase in lieu of condemnation the
leased premises are totally unusable for the purposes stated in this lease, this
lease will terminate. If after a condemnation or purchase in lieu of
condemnation the leased premises or Property are partially unusable for the
purposes of this lease, this lease will continue and rent will be reduced in an
amount proportionate to the extent the leased premises are unusable. Any
condemnation award or proceeds in lieu of condemnation are the property of
Landlord and Tenant has no claim to such proceeds or award. Tenant may seek
compensation from the condemning authority for its moving expenses and damages
to Tenant’s personal property.
  30.  
ATTORNEY’S FEES: Any person who is a prevailing party in any legal proceeding
brought under or related to the transaction described in this lease is entitled
to recover prejudgment interest, reasonable attorney’s fees, and all other costs
of litigation from the nonprevailing party.

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 12 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

31.  
REPRESENTATIONS: Tenant’s statements in this lease and any application for
rental are material representations relied upon by Landlord. Each party signing
this lease represents that he or she is of legal age to enter into a binding
contract and is authorized to sign the lease. If Tenant makes any
misrepresentation in this lease or in any application for rental, Tenant is in
default. Landlord is not aware of any material defect on the Property that would
affect the health and safety of an ordinary person or any environmental hazard
on or affecting the Property that would affect the health or safety of an
ordinary person, except:

 
 
 

 
.

32.  
BROKERS:

  A.  
The brokers to this lease are:

             
Preston Commercial Group, Inc
      Stephen Lamure          
Cooperating Broker
  License No.   Principal Broker   License No.
 
            4826 Greenville Ave, suite 200, Dallas, TX 75206   3303 Lee Parkway,
Suite 300, Dallas, TX      
Address
      Address    
 
           
214-361-9898
      214-941-9500   214-941-9502      
Phone
  Fax   Phone   Fax
 
           
sbeys@sbcglobal.net
      slamure@dominuscommercial.com          
E-mail
      E-mail    
 
            Cooperating Broker represents Tenant.   Principal Broker: (Check
only one box)         þ represents Landlord only.         o represents Tenant
only.         o is an intermediary between Landlord and Tenant.

  B.  
Fees:

  þ  
(1) Principal Broker’s fee will be paid according to: (Check only one box).

  þ  
(a) a separate written commission agreement between Principal Broker and:

þ Landlord o Tenant.

  o  
(b) the attached Addendum for Broker’s Fee.

  þ  
(2) Cooperating Broker’s fee will be paid according to: (Check only one box).

  þ  
(a) a separate written commission agreement between Cooperating Broker and:

o Principal Broker þ Landlord o Tenant.

  o  
(b) the attached Addendum for Broker’s Fee.

33.  
ADDENDA: Incorporated into this lease are the addenda, exhibits and other
information marked in the Addenda and Exhibit section of the Table of Contents.
If Landlord’s Rules and Regulations are made part of this lease, Tenant agrees
to comply with the Rules and Regulations as Landlord may, at its discretion,
amend from time to time.

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 13 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



Commercial Lease concerning: 3301 Airport Freeway

34.  
NOTICES: All notices under this lease must be in writing and are effective when
hand-delivered, sent by mail, or sent by facsimile transmission to:

                  Tenant at the leased premises,         and a copy to:   Robert
Hart        
 
  Address:   5424 Deloache Ave, Dallas, Texas 75220        
 
  Phone:   214-378-5301   Fax:   214-696-3380
 
               
Landlord at:
               
 
  Address:                      
 
  Phone:       Fax:    
 
               
and a copy to:
               
 
  Address:                      
 
  Phone:       Fax:    
 
               

35.  
SPECIAL PROVISIONS:

35.01 Landlord shall finish out the space per the attached floor plan at
landlord’s cost. Any costs related to potential additional space leased by the
Tenant under a future agreement or amendment to this lease will not no be paid
pursuant to this lease.
35.02 Per the Expense Reimbursement Addendum, Tenant shall pay for it’s pro-rata
share of the monthly electricity costs of the building, currently estimated at
$1.74 per square foot.
35.03 The security deposit, as defined in section 5, shall be Returned to Tenant
on the 26th month anniversary of the lease commencement provided that landlord
has not received any rent payment late, defined as after the 5th of the month
due.
35.04 The months of May and June of 2011 basic rent shall be abated.
35.05 Landlord Represents and warrants that it owns the leased premises, that
the leased premises may be used by the Tenant for the purposes provided in
paragraph 9A and to landlords knowledge no condition exists which may interfere
with tenants quiet enjoyment of the leased premises.
35.06 Tenant shall be granted early possession prior to May 1, 2011 for move-in
purposes.
35.07 This Lease must be fully executed by Landlord and returned to Tenant by
Thursday, March 17, 2011 5:00 p.m. CDT.

36.  
AGREEMENT OF PARTIES:

  A.  
Entire Agreement: This lease contains the entire agreement between Landlord and
Tenant and may not be changed except by written agreement.
    B.  
Binding Effect: This lease is binding upon and inures to the benefit of the
parties and their respective heirs, executors, administrators, successors, and
permitted assigns.
    C.  
Joint and Several: All Tenants are jointly and severally liable for all
provisions of this lease. Any act or notice to, or refund to, or signature of,
any one or more of the Tenants regarding any term of this lease, its renewal, or
its termination is binding on all Tenants.
    D.  
Controlling Law: The laws of the State of Texas govern the interpretation,
performance, and enforcement of this lease.

          (TAR-2101) 6-7-02   Initialed for Identification by Tenants:  _____,
 _____, and Landlord:  _____,  _____   Page 14 of 15 Produced by Realty One
Software, P.O. Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



 
Commercial Lease concerning: 3301 Airport Freeway

  E.  
Severable Clauses: If any clause in this lease is found invalid or unenforceable
by a court of law, the remainder of this lease will not be affected and all
other provisions of this lease will remain valid and enforceable.
    F.  
Waiver: Landlord’s delay, waiver, or non-enforcement of acceleration,
contractual or statutory lien, rental due date, or any other right will not be
deemed a waiver of any other or subsequent breach by Tenant or any other term in
this lease.
    G.  
Quiet Enjoyment: Provided that Tenant is not in default of this lease, Landlord
covenants that Tenant will enjoy possession and use of the leased premises free
from material interference.
    H.  
Force Majeure: If Landlord’s performance of a term in this lease is delayed by
strike, lock-out, shortage of material, governmental restriction, riot, flood,
or any cause outside Landlord’s control, the time for Landlord’s performance
will be abated until after the delay.
    I.  
Time: Time is of the essence. The parties require strict compliance with the
times for performance.

Brokers are not qualified to render legal advice, property inspections, surveys,
engineering studies, environmental assessments, tax advice, or compliance
inspections. The parties should seek experts to render such services. READ THIS
LEASE CAREFULLY. If you do not understand the effect of this Lease, consult your
attorney BEFORE signing.

                              Officeware Corporation   Chow Family, LLC      
Tenant   Landlord
 
                           
By
  /s/ Deborah A. Bastian   3/17/2011   By   /s/ Doris Chow   3/16/2011
 
           
 
          Date               Date
 
                           
Printed Name
          Printed Name        
 
                   
Title
  VP, Chief Financial Officer       Title   Manager    
 
                                 
Tenant
  Landlord
 
                           
By
              By            
 
           
 
          Date               Date
 
                           
Printed Name
          Printed Name        
 
                   
Title
              Title            
 
           

      (TAR-2101) 6-7-02   Page 15 of 15 Produced by Realty One Software, P.O.
Box 2489, Amarillo, TX 79105, (806) 342-0217    

 

 



--------------------------------------------------------------------------------



 



COMMERCIAL LEASE RIDER
THIS COMMERCIAL LEASE RIDER is attached to and constitutes a part of the
Commercial Lease between Officeware Corporation, a Texas corporation (“Tenant”),
and Chow Family LLC (“Landlord”) (together with all other exhibits and addenda,
the “Lease”). In the event of any conflict between the terms of this Rider and
the Lease, the terms of this Rider shall govern.

1.  
Building Signage: Subject to the approval by the City of Bedford, Texas (the
“Signage Requirements”), Tenant shall have the non-exclusive right, at Tenant’s
sole cost and expense, to locate its company name and/or logo (“Tenant’s
Building Signage”) on the exterior façade of the Building in accordance with the
specifications attached as Exhibit A. Tenant shall, at Tenant’s sole cost and
expense, maintain Tenant’s Building Signage in a first class condition and in
compliance with all Signage Requirements. Tenant shall, at its risk and expense
and at Landlord’s election, remove Tenant’s Building Signage and restore the
Building to its condition immediately preceding Tenant’s installation of
Tenant’s Building Signage within thirty (30) days following the occurrence of
any of the following events: (1) the termination of Tenant’s right to possess
the Premises in accordance with the terms of this Lease; (2) the final
termination of this Lease; (3) the expiration of the Term as extended or
renewed; or (4) the undersigned Tenant ceases to lease and occupy at least 9,000
rentable square feet in the Building. If Tenant fails to take any of the
foregoing actions, Landlord may, without compensation to Tenant and at Tenant’s
expense, remove Tenant’s Building Signage and perform the related restoration or
repair work and dispose of Tenant’s Building Signage in a manner Landlord deems
appropriate. The rights set forth in this paragraph are personal to Tenant and
may not be assigned to any party including any sub-lessee. In addition,
notwithstanding anything herein to the contrary, after the two (2) year
anniversary of the Commencement Date of Lease, Landlord may terminate Tenant’s
Building Signage right and require Tenant to remove Tenant’s Building Signage
and restore the Building to its condition immediately preceding Tenant’s
installation of Tenant’s Building Signage within sixty (60) days if Landlord
desires to grant building signage rights to another tenant leasing at least
30,000 rentable square feet in the Building. Should Tenant fail to install
Tenant’s Building Signage within 180 days following the commencement of this
lease or remove Tenant’s Building Signage for a period of more than 30 days,
Tenant’s Building Signage right shall be terminated. The actual electricity cost
associated with Tenant’s Building Signage shall be a cost paid by Tenant.

2.  
Paragraph 6 of the Lease shall be replaced with the following: Unless otherwise
agreed by the parties, Landlord will pay all real property ad valorem taxes
assessed against the leased premises. Landlord will use its best efforts to
minimize all real property ad valorem taxes assessed against the leased
premises.

3.  
Paragraph 15, Section H. of the Lease shall be supplemented with the following:
Landlord, in all cases will make repairs for which Landlord is responsible
within 20 days after Tenant provides Landlord written notice of the needed
repair.

4.  
Paragraph 20, Section B. of the Lease shall be replaced with the following: If
Landlord does not actually receive at the place designated for payment any rent
due under this lease within 5 days after it is due, Landlord shall provide
Tenant notice of the sums due. If any amount remains unpaid after 10 days
following Landlord’s notice, Tenant will be in default. If Tenant fails to
comply with this lease for any reason within 30 days after Landlord notifies
Tenant of its failure to comply, Tenant will be in default.

5.  
Paragraph 23 shall be struck in its entirety.

 

 



--------------------------------------------------------------------------------



 



6.  
The following shall be added to the end of Paragraph 24: Landlord’s consent
shall not be unreasonably withheld. Notwithstanding anything in the foregoing,
Tenant may transfer or assign all of its interest in this lease to the following
types of entities without the written consent of Landlord: A) an affiliate of
Tenant; B) any entity in which or with which Tenant or its corporate successors
or assigns, is merged or consolidated, in accordance with applicable statutory
provisions governing merger and consolidation of business entities, so long as
Tenant’s obligations hereunder are assumed by the entity surviving such merger
or created by such consolidation; or C) any entity acquiring all or
substantially all of Tenant’s assets.

7.  
The following shall be added to the end of Paragraph 35: 35.08 Tenant shall have
access to the electrical closet on the first and third floor of the building
during the term of the lease.

8.  
The following shall be added to the end of Paragraph 35: This Lease and all
Addendums may be executed in two or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile or electronic mail transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

LANDLORD:
CHOW FAMILY, LLC

         
By:
  /s/ Doris Chow
 
Doris Chow, Manager    

TENANT:
OFFICEWARE CORPORATION

         
By:
  /s/ Deborah A. Bastian
 
   

Printed Name:
  Deborah A. Bastian    

Title:
  VP, Chief Financial Officer
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Preliminary renderings are attached.
Sign Details:
Signs Manufacturing (the current sign vendor) will provide a sign which letters
are custom manufactured with aluminum backs and sides, and have translucent
plastic faces. They will be illuminated with white LEDs inside them. It will
require a dedicated 20Amp 120 Volt sign circuit run to the interior of the wall
to which the sign is attached. This will require a certified General Electrical
Contractor to provide the circuit, sign companies are only licensed to extend
those circuits 6’. The sign would be controlled with a timer located at the
power panel where the Electrical Contractor will be installing the dedicated
sign circuit. The overall length of the display would be 24’-3” (based on a 3/8”
scale from the image provided).

 

 